Citation Nr: 1119019	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-17 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected hypertension.

6.  Entitlement to an increased initial rating in excess of 20 percent disabling for service-connected degenerative disc disease of the lumbar spine.

7.  Entitlement to an increased initial rating in excess of 20 percent disabling for service-connected left shoulder sprain.

8.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected tender scar of the left upper extremity.

9.  Entitlement to an increased initial rating in excess of 20 percent disabling for service-connected left elbow sprain with tear of left triceps.

10.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected eczematous dermatitis.

11.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected radiculopathy of the left lower extremity.

12.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected tinnitus.

13.  Entitlement to an initial compensable rating for service-connected arthritis of the cervical spine.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 2004, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2005, November 2005, and September 2007 rating decisions of the Department of Veterans Affairs (VA), Los Angeles, California, Regional Office (RO).  The Veteran disagreed with such decisions and subsequently perfected appeals.   

In January 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

The Board also notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include mood disorder not otherwise specified.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for prostate cancer, and entitlement to SMC for loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 13, 2010, before the Veteran's appeals for entitlement to service connection for bilateral hearing loss, an increased initial rating in excess of 10 percent disabling for service-connected hypertension, an increased initial rating in excess of 20 percent disabling for service-connected degenerative disc disease of the lumbar spine, an increased initial rating in excess of 20 percent disabling for service-connected left shoulder sprain, an increased initial rating in excess of 10 percent disabling for service-connected tender scar of the left upper extremity, an increased initial rating in excess of 20 percent disabling for service-connected left elbow sprain with tear of left triceps, an increased initial rating in excess of 10 percent disabling for service-connected eczematous dermatitis, an increased initial rating in excess of 10 percent disabling for service-connected radiculopathy of the left lower extremity, an increased initial rating in excess of 10 percent disabling for service-connected tinnitus, an initial compensable rating for service-connected arthritis of the cervical spine, and a TDIU, were transferred to the Board, the agency of original jurisdiction (AOJ) received written notification from the Veteran that he wished to withdraw these appeals. 


CONCLUSION OF LAW

The criteria for withdrawal of timely appeals for entitlement to service connection for bilateral hearing loss, an increased initial rating in excess of 10 percent disabling for service-connected hypertension, an increased initial rating in excess of 20 percent disabling for service-connected degenerative disc disease of the lumbar spine, an increased initial rating in excess of 20 percent disabling for service-connected left shoulder sprain, an increased initial rating in excess of 10 percent disabling for service-connected tender scar of the left upper extremity, an increased initial rating in excess of 20 percent disabling for service-connected left elbow sprain with tear of left triceps, an increased initial rating in excess of 10 percent disabling for service-connected eczematous dermatitis, an increased initial rating in excess of 10 percent disabling for service-connected radiculopathy of the left lower extremity, an increased initial rating in excess of 10 percent disabling for service-connected tinnitus, an initial compensable rating for service-connected arthritis of the cervical spine, and a TDIU, filed by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeals arise from March 2005, November 2005, and September 2007 rating decisions to which the Veteran filed timely notices of disagreement (NOD), received April 2005, December 2005, and November 2007, with the denial of service connection for bilateral hearing loss and a TDIU; and following the grant of service connection, assignment of a 10 percent rating for service-connected hypertension, a 20 percent rating  for service-connected degenerative disc disease of the lumbar spine, a 20 percent rating for service-connected left shoulder sprain, a 10 percent rating for service-connected tender scar of the left upper extremity, a 20 percent rating for service-connected left elbow sprain with tear of left triceps, a 10 percent rating for service-connected eczematous dermatitis, a 10 percent rating for service-connected radiculopathy of the left lower extremity, a 10 percent rating for service-connected tinnitus, and a noncompensable rating for service-connected arthritis of the cervical spine.  In June 2006 and March 2008, following the AOJ's issuance of June 2006 and February 2008 Statement of the Cases, the Veteran submitted VA Form 9, "Appeal to Board of Veterans' Appeals" (Substantive Appeal), indicating he was appealing the aforementioned issues.  

In a statement signed by the Veteran, as well as a statement from the Veteran's authorized representative, received by the AOJ on January 13, 2010, the Veteran indicated that he wished to withdraw the issues regarding "left shoulder, left elbow sprain, degenerative disc disease, hypertension, tinnitus, tender scar, eczematous dermatitis, left lower extremity radiculopathy, arthritis [of the] cervical spine, bilateral hearing loss, [and] individual unemployability" from his appeal.  See Memorandum from the Veteran's Representative, received January 2010; Type-Written Letter from the Veteran, received January 2010.  The Board construes such issues as entitlement to service connection for bilateral hearing loss, an increased initial rating in excess of 10 percent disabling for service-connected hypertension, an increased initial rating in excess of 20 percent disabling for service-connected degenerative disc disease of the lumbar spine, an increased initial rating in excess of 20 percent disabling for service-connected left shoulder sprain, an increased initial rating in excess of 10 percent disabling for service-connected tender scar of the left upper extremity, an increased initial rating in excess of 20 percent disabling for service-connected left elbow sprain with tear of left triceps, an increased initial rating in excess of 10 percent disabling for service-connected eczematous dermatitis, an increased initial rating in excess of 10 percent disabling for service-connected radiculopathy of the left lower extremity, an increased initial rating in excess of 10 percent disabling for service-connected tinnitus, an initial compensable rating for service-connected arthritis of the cervical spine, and a TDIU.

Pursuant to the laws administered by VA, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2010).  A Substantive Appeal may be withdrawn either on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2010).  

Here, the Veteran has withdrawn the appeals of service connection for bilateral hearing loss, an increased initial rating in excess of 10 percent disabling for service-connected hypertension, an increased initial rating in excess of 20 percent disabling for service-connected degenerative disc disease of the lumbar spine, an increased initial rating in excess of 20 percent disabling for service-connected left shoulder sprain, an increased initial rating in excess of 10 percent disabling for service-connected tender scar of the left upper extremity, an increased initial rating in excess of 20 percent disabling for service-connected left elbow sprain with tear of left triceps, an increased initial rating in excess of 10 percent disabling for service-connected eczematous dermatitis, an increased initial rating in excess of 10 percent disabling for service-connected radiculopathy of the left lower extremity, an increased initial rating in excess of 10 percent disabling for service-connected tinnitus, an initial compensable rating for service-connected arthritis of the cervical spine, and a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration on the aforementioned issues.  Accordingly, the Board does not have jurisdiction to review the appeals of the issues of entitlement to service connection for bilateral hearing loss, an increased initial rating in excess of 10 percent disabling for service-connected hypertension, an increased initial rating in excess of 20 percent disabling for service-connected degenerative disc disease of the lumbar spine, an increased initial rating in excess of 20 percent disabling for service-connected left shoulder sprain, an increased initial rating in excess of 10 percent disabling for service-connected tender scar of the left upper extremity, an increased initial rating in excess of 20 percent disabling for service-connected left elbow sprain with tear of left triceps, an increased initial rating in excess of 10 percent disabling for service-connected eczematous dermatitis, an increased initial rating in excess of 10 percent disabling for service-connected radiculopathy of the left lower extremity, an increased initial rating in excess of 10 percent disabling for service-connected tinnitus, an initial compensable rating for service-connected arthritis of the cervical spine, and a TDIU; thus, these appeals are dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to an increased initial rating in excess of 10 percent disabling for service-connected hypertension is dismissed.

The appeal for entitlement to an increased initial rating in excess of 20 percent disabling for service-connected degenerative disc disease of the lumbar spine is dismissed.

The appeal for entitlement to an increased initial rating in excess of 20 percent disabling for service-connected left shoulder sprain is dismissed.

The appeal for entitlement to an increased initial rating in excess of 10 percent disabling for service-connected tender scar of the left upper extremity is dismissed.

The appeal for entitlement to an increased initial rating in excess of 20 percent disabling for service-connected left elbow sprain with tear of left triceps is dismissed.

The appeal for entitlement to an increased initial rating in excess of 10 percent disabling for service-connected eczematous dermatitis is dismissed.

The appeal for entitlement to an increased initial rating in excess of 10 percent disabling for service-connected radiculopathy of the left lower extremity is dismissed.

The appeal for entitlement to an increased initial rating in excess of 10 percent disabling for service-connected tinnitus is dismissed.

The appeal for entitlement to an initial compensable rating for service-connected arthritis of the cervical spine is dismissed.

The appeal for entitlement to a TDIU is dismissed.


REMAND

The Veteran seeks service connection for prostate cancer and an acquired psychiatric disorder, to include PTSD, which he maintains are related to his active duty service.  The Veteran also seeks entitlement to SMC for loss of use of a creative organ.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

With regard to the Veteran's acquired psychiatric disorder claim, he contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he alleges that between 1979 and 1983, a service member was injured when he walked into a plane propeller and his arm was cutoff.  He claims he was stationed on the USS Midway and witnessed this accident.  He also reported that he witnessed a helicopter crash off the coast of Iran while stationed on the USS Peleliu from 1987 to 1990, and the incident occurred around this time period.  See January 2010 Board Hearing Transcript.  

Post-service VA treatment records reflect diagnoses of PTSD and mood disorder not otherwise specified.  See March 7, 2008 Psychiatry Note, Long Beach VAMC; March 7, 2008 Addendum to Psychiatry Note, Long Beach VAMC.   

the Veteran is currently diagnosed with PTSD and he claims non-combat related stressors, thus, appropriate development should be conducted to substantiate the Veteran's claimed stressors.  In this case, review of the claims folder reveals that in May 2007, the AOJ provided the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with respect to his claim for service connection for  PTSD and requested that the Veteran submit specific details of the stressful incidents in service resulting in PTSD on VA Form 21-0781 ("Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder").  Review of the claims folder reveals that the Veteran did not respond to this request; thus, the AOJ did not have any information to submit to the U.S. Army and Joint Services Records Research Center (JSRRC) to verify any of the Veteran's claimed stressors.  However, as noted, during his January 2010 hearing, the Veteran reported that while stationed on the USS Midway, he witnessed a service member walk into a plane propeller and his arm was cutoff .  He claims he was stationed on the USS Midway from 1979 to 1983.  The Veteran indicates that his first claimed stressor occurred around this time period.  The Veteran also reported that he witnessed a helicopter crash off the coast of Iran while stationed on the USS Peleliu.  He claims he was stationed on the USS Peleliu from 1987 to 1990.  The Veteran indicates that his second claimed stressor occurred around this time period.  The AMC/RO should attempt to verify the Veteran's two claimed stressors, including the propeller accident he witnessed aboard the USS Midway between 1979 and 1983 and the helicopter collision he witnessed on the USS Peleliu between 1987 and 1990.      

Review of the Veteran's claims folder is negative for a complete copy of the Veteran's service personnel records, which may help provide more specificity regarding his claimed stressors.  As such, a complete copy of the Veteran's service personnel records should be associated with the claims folder.
            
Further review of the Veteran's claims folder indicates that he has not been afforded a VA examination in order to determine if his additional acquired psychiatric disorder, to include mood disorder not otherwise specified, are etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Additionally, while on remand, the Veteran should be afforded proper notice in accordance with the VCAA with respect to his claim for service connection for an acquired psychiatric disorder.  In this regard, while he has been provided with proper notice pertinent to the PTSD aspect of his claim, he has not been given such notice regarding his broader claim for service connection for an acquired psychiatric disorder. 

With regard to the Veteran's prostate cancer claim, the Veteran is currently variously diagnosed with prostate cancer/adenocarcinoma and status-post robotic-assisted laparoscopic radical prostatectomy.  See March 20, 2007 Operative Report, City of Hope National Medical Center; March 26, 2007 Urology Clinic Note, City of Hope National Medical Center; April 2, 2007 Urology Clinic Note, City of Hope National Medical Center.

Further, the Veteran's service treatment records (STRs) reveal in-service treatment for elevated PSA levels.  The Veteran was referred to a civilian urologist.  See November 25, 2003 Physical Profile Serial Report.  The urologist indicated that the Veteran's PSA level was between 3.44 and 3.78, and prostate biopsy was without evidence of malignancy.  See December 16, 2003 Letter from Urology Institute of South Bay; January 29, 2004 Report of Medical History.  The Veteran's STRs are negative for any further treatment regarding his prostate disability.  The Veteran claims that his current prostate disability is related to his in-service treatment for elevated PSA levels and that the elevated PSA levels in-service were indicative of a diagnosis of prostate cancer.  See January 2010 Statement of Accredited Representative in Appealed Case, in Lieu of VA Form 646; January 2010 Board Hearing Transcript.  

As no medical opinion regarding whether the Veteran's prostate disability is related to his service is of record, the Board finds that a remand is required to obtain such opinion.  Based on the foregoing, a VA exam is necessary to ascertain whether the Veteran's currently diagnosed prostate and residual disabilities are related to service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2010).

In addition, the Veteran's remaining claim, that of entitlement to SMC for loss of use of a creative organ, is found to be inextricably intertwined with the issue of entitlement to service connection for prostate cancer remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be 

rendered unless both issues have been considered).  Thus, action on the SMC claim is deferred pending resolution of the service connection claim for prostate cancer.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Such notice should include notice of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran should be asked to submit any additional evidence regarding his claimed stressors.  The Veteran should also be given an opportunity to identify any relevant treatment records that are pertinent to his claim.  

2.   The AMC/RO should obtain and associate with the claims file, through the appropriate channels, the Veteran's complete service personnel records.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.   

3.  The AMC/RO should contact the United States Army and Joint Services Records Research Center (JSRRC) or any other appropriate sources for verification of the Veteran's claimed in-service stressors, specifically the propeller accident he witnessed aboard the USS Midway between 1979 to 1983 and the helicopter collision he witnessed on the USS Peleliu between 1987 to 1990, to include any further information received from the Veteran regarding these claimed stressors following the development requested in paragraph 1.

The claims file should contain documentation of the attempts made and any responses received.  

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination with respect to the service connection claim for acquired psychiatric disorder, to include PTSD.  The claims file and a copy of this remand should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with each examination and the report should state that such review has been accomplished.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If PTSD is diagnosed, the examiner should state whether it is it at least as likely as not (50 percent probability or greater) that such disorder is the result of any of the Veteran's verified stressors?

For each currently diagnosed acquired psychiatric disorder, other than PTSD, the examiner should offer an opinion as to whether it is likely, unlikely, or at least as likely as not (50 percent probability or greater) that any such disorder is related to the Veteran's military service, to include the propeller accident he witnessed aboard the USS Midway between 1979 to 1983 and the helicopter collision he witnessed on the USS Peleliu between 1987 to 1990.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

5.  The Veteran should also be afforded a VA examination regarding the nature and etiology of any prostate cancer and residual disabilities.  Specifically, the VA examiner should confirm any disabilities of the prostate through any testing deemed necessary.  

The VA examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current prostate cancer and/or residual disabilities are related to the Veteran's service, to include in-service treatment for elevated PSA levels.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's elevated PSA levels in-service were indicative of a prostate cancer disability.    

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  A complete rationale should be provided for any opinion.  

6.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims for prostate cancer and a psychiatric disorder, to include PTSD and SMC claim for loss of use of a creative organ, taking into account any newly obtained evidence.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues 
remaining on appeal, and afforded a reasonable period of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


